Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 3-25 have been canceled. Claims 1 and 2 remain pending. 
Election/Restrictions
Applicants elected Group I, claims 1-16, without traverse in the reply filed on 7-13-20. The restriction was withdrawn with a caveat: claim 17 (Group II) was so indefinite that it may have been patentably distinct from Group I. The issue is now moot, however, because claims 17-25 have been canceled. 

Applicant's arguments filed 1-19-21 have been fully considered but they are not persuasive.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 and 2 remain under consideration.

Claim Rejections - 35 USC § 102
A) Claims 1 and 2 remain rejected under 35 U.S.C. 102a1 as being anticipated by Khatib (7807361). 
Khatib produced offspring from an individual by estimating the standard deviation of the predicted transmitting ability (PTA) of Holstein semen (“Phenotypic data” col. 11, lines 31-57; “Data semen samples”, col. 22, line 61; col. 23, Table 7). Pg 3, lines 10-15, indicate the calculation may be based on results from eggs or sperm. Specifically, the 
Claim 2 has been required because Khatib “selected individuals” based on their PTAs. 
Response to arguments
Applicants argue Khatib is limited to selecting an animal for breeding based on its own breeding value or PTA, but the claims are limited to determining the “width of the distribution of breeding values of its gametes”. Applicants’ argument is not persuasive because the calculations of Khatib are based on the genotype of the animal - the gametes of the animal have the same genotype as the animal. Applicants discuss “conventional breeding schemes (as represented by the cited reference)” without discussing the specifics of Khatib. In particular, applicants fail to address the “Data semen samples”, col. 22, line 61; col. 23, Table 7, described by Khatib which determine the “width of the distribution of breeding values of its gametes”. 

B) Claims 1-2 remain rejected under 35 U.S.C. 102a1 as being anticipated by Blott (7407750). 

Hypothesis: the marker haplotypes flanking the Q allele in the segregating sires might well be in linkage disequilibrium with the same “Q” alleles in the general population as well” (lines 21-24). Test: measure “the effect on protein percentage of the sire haplotypes in the general population using the haplotype based test for associate described in Materials & Methods above” (lines 24-27). The “Test for association” in col. 9, lines 25-35, requires performing “predicted transmission ability” (lines 29-30). This is equivalent to the estimating PTA of gametes as required in step i) of claim 1. 
Lines 44-66 go on to describe how to confirm the results using linkage disequilibrium. This is equivalent to using “population-wide estimates of linkage disequilibrium” as required in step i) of claim 1.  
Bulls were selected and used as “sires” to obtain offspring as discussed in the “Refining the map position” which is equivalent to selecting an individual for breeding based on breeding values or PTAs of the gametes as required in step ii) and breeding and producing offspring as required in steps c) and d). 
Claim 2 has been required because Blott “selected individuals” based on their PTAs. 
Response to arguments
Applicants argue Blott is limited to selecting an animal for breeding based on its own breeding value or PTA, but the claims are limited to determining the “width of the distribution of breeding values of its gametes”. Applicants’ argument is not persuasive 

C) Claims 1-2 remain rejected under 35 U.S.C. 102a1 as being anticipated by Medrano (8551703). 
Medrano described evaluating the PTA for various genes (col. 2, lines 40-66; col. 15, line 23, through col. 18, line 30; col. 19, lines 10-35) in combination with disequilibrium calculations (col. 25, lines 34-45). This is equivalent to the estimating PTA and LD of gametes as required in step i) of claim 1. 
Claim 2 has been required because Medrano “selected individuals” based on their PTAs. 
Response to arguments
Applicants argue Medrano is limited to selecting an animal for breeding based on its own breeding value or PTA, but the claims are limited to determining the “width of the distribution of breeding values of its gametes”. Applicants’ argument is not persuasive because the calculations of Medrano are based on the genotype of the animal, and the gametes of the animal have the same genotype as the animal. Applicants discuss “conventional breeding schemes (as represented by the cited reference)” without 

Claim Rejections - 35 USC § 112
Claims 1-2 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Assumptions
It is assumed a “predicted transmitting abilities” (PTA) calculation has art recognized definitions within the realm of statistics, ergo it is assumed that those definitions establish the metes and bounds of the phrase. 
It is assumed a “linkage disequilibrium” (LD) calculation has art recognized definitions within the realm of statistics, ergo it is assumed that those definitions establish the metes and bounds of the phrase. 
It is assumed that “estimated distribution” and “standard deviation” calculations have art recognized definitions within the realm of statistics, ergo it is assumed that those definitions establish the metes and bounds of the phrases. 
Withdrawn Rejections

Rejections
A) Claim 1 remains indefinite because the metes and bounds of “breeding values” are unclear. It is unclear if the phrase is limited to statistical calculations or if it encompasses breeding morays and ethics. If the phrase is limited to statistical calculations, the metes and bounds of the statistical calculations encompassed by the phrase cannot be determined. Garrick (2009) and pg 9 define the phrase “estimated breeding value”; however, claim 1 requires “estimating a distribution or standard deviation [SD] of i) breeding values”. The claim does not clearly set forth determining an “estimated breed value” (EBV) of an individual or using the EBV calculation ĝi = zi û. Assuming the “estimating” step refers to estimating the distribution or SD of a plurality of “EBV”, it cannot be determined how to do so because the EBV calculation on pg 9 is for an individual - it is unclear how to apply the “estimated breeding value of individual i” to “gametes” individually, as a population of gametes from one individual, or as a population of gametes from a pool of individuals. If the method relates to estimating the distribution or SD of a plurality of gametes from one individual, then it is unclear how it differs from performing the EBV calculation using non-gamete tissue from the animal. Moreover, the second step of claim 1 requires selecting an individual based on the estimated distribution or SD of the “breeding values”; the second step does not require selecting an individual based on the well-known calculation of “estimated breeding 
Response to arguments
Applicants argue Garrick (2009) and pg 9 define the phrase “estimated breeding value”. Applicants’ argument is not persuasive. The claim requires “estimating a distribution or standard deviation [SD] of i) breeding values”. The claim does not clearly set forth determining an “estimated breed value” (EBV) of an individual or using the EBV calculation ĝi = zi û. Assuming the “estimating” step refers to estimating the distribution or SD of a plurality of “EBV”, it cannot be determined how to do so because the EBV calculation on pg 9 is for an individual, but it is unclear how to apply the method to “gametes” individually. If the method relates to estimating the distribution or SD of a plurality of gametes from one individual, then it is unclear how it differs from performing the EBV calculation using non-gamete tissue from the animal. Moreover, the method requires selecting an individual based on the estimated distribution or SD of the “breeding values”; the claim does not require selecting an individual based on the well-known calculation of “estimated breeding value” described by Garrick (2009) or provided on pg 9. 

B) It is unclear how the phrase “using population-wide estimates of” further limits the linkage disequilibrium calculation in claim 1. It appears the LD calculation MUST be based on a population; therefore, if the phrase further limits the type of LD calculation, then the metes and bounds of the subset of types of LD calculations cannot be 
Response to arguments
Applicants argue the phrase is limited to “the population relevant to the breeding program from which the animal originates”. Applicants’ argument is not persuasive because it does not address the point of the rejection. It is unclear how “using population-wide estimates” further limits the “estimating” calculation. If applicants are attempting to say the claim requires an active step of estimating the linkage distribution for a genetic marker in a population of animals, much clarification is required. First, the step should be clearly set forth. Second, it is unclear how the step of estimating the linkage distribution for a genetic marker in a population of animals further limits estimating the distribution or SD of breeding values or PTAs. 

C) Claim 1 is indefinite because the “selecting” step is unclear because the phrase encompasses selecting estimated SDs having any change as compared to an average SD, if the phrase encompasses selecting estimated SDs above or below the 
Response to arguments
Applicants argue those of skill would know which individual to select an animal based on the estimated distribution or SD of breeding value or PTAs. Applicants’ argument is not persuasive. Applicants do not provide a range for any “estimated distribution or SD of breeding value or PTAs” desired for breeding. Perhaps if the “estimating” step were clear, then the selection step would be clear. It is unclear whether applicants are selecting an EBV described on pg 9 or a “vector of probabilities to exceed a certain breeding value threshold for every sire dam combination” described on pg 40 in Example 2. 

Written Description
Claims 1-2 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The specification does not provide adequate written description for calculating the breeding value or PTA of any animal based on any marker(s) or gene(s) using linkage disequilibrium as broadly encompassed by claims 1. Example 1 (pg 31) suggests using genomic SNP data to calculate the “standard deviations in the gametes of all individuals” in Fig. 3 (last paragraph of pg 31). However, the specification does not teach the starting SNP data or how the data was used in a “breeding value” or PTA calculation, specifically in context of an LD calculation as required in claims 1. Fig. 3 shows “cheese merit”, DPR, Fat, future inbreeding, et al. curves without disclosing basis for the calculation or how the grafts were calculated. Furthermore, the specification does not teach how to select individuals using the data in Fig. 3 which appear to be limited to SNP data from a population of Holsteins. Fig. 4A-4J show curves for each trait. While the top 20%, for example, can be estimated for each curve, it is unclear how to apply the curves in Fig. 3 and 4 to individuals. Moreover, the concept of first establishing a curve for the entire population appears to be missing from the independent claims (unless it is inherent in the breeding value or PTA calculations). Next, it appears that each trait has its own threshold for selection, but the specification does not teach when a standard deviation for an individual sample is desired or selected in context of a specific trait. For example, applicants do not teach which “cheese merit” standard deviations are “desired” or selected for an individual Holstein when compared to the “cheese merit” curves provided for the population of Holsteins. 
Example 2 (pg 40) describes “optimization using estimates of gamete variances in a mating program” but does not appear to relate to “estimating distribution or standard deviation of” breeding values or PTAs as required in claim 1 or to the “estimated breeding value” of an individual as described on pg 9. Pg 40 describes the calculation as: “f(x) = c’x, where c is a vector of probabilities to exceed a certain breeding value threshold for every sire dam combination. Hence, given n sires of potential sires and n Dams dams, the length of the vector c is n sires x n Dams- x is a vector of integers representing the total number of matings per sire-dam combination. In addition to the objective function, such a linear program will always have a series of linear constraints on the variables, which can be formalized as: Ax < b, where A represents a matrix of factors multiplied with and summed over the whole range of x to give b, a vector of limits. E.g. one row of A could consists of all ones to give the total number of matings which is not to exceed the respective limit in b.” Applicants argue Example 2 is a demonstration of applying the claimed invention to select parents on pg 6 of the response filed 1-19-21; however, it is wholly unclear how Example 2 correlates to the claims because Example 2 does not mention estimating distribution or SD of breeding values, or PTAs as required in claim 1 or EBVs described on pg 9. If applicants are selecting a “vector of probabilities” that exceed “a certain breeding value threshold for every sire dam combination” described on pg 40 in Example 2, then that breeding value threshold lacks written description.

An adequate written description of a method of selecting offspring based on calculations  requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the method steps themselves. It is not sufficient to define a method solely by “breeding values” or PTAs or SDs or LD calculations known in the art because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of how to use the data to arrive at “desired” SD for a marker, gene, or trait as compared to the population as a whole. Also, naming calculations generically known to exist, in the absence of knowledge as to how to use SNP data to perform those calculations is not a description of that material. Thus, claiming all methods of selecting any individual based on SDs for any marker, gene or trait, without defining what means will do is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. (See Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)). 
Response to arguments
Applicants argue it was well-known to “estimate breeding value” using genomic SNP data as evidenced by Garrick. Applicants’ argument is not persuasive. The claim 
Applicants point to Fig. 3 which shows “the standard deviation of gametes for 57,000 Holstein animals for particular traits”. Applicants’ argument and Fig. 3 are not persuasive because it is unclear the SDs were calculated. It is also unclear how to use the SD data for “selecting the individual” as required in claim 1. 
Applicants argue Example 1 demonstrates using PTAs to predict the distribution of PTAs for offspring which has low accuracy, but Example 2 “demonstrates how one might apply the claimed invention to select parents”. Applicants’ argument is not persuasive. Example 2 (pg 40) describes “optimization using estimates of gamete variances in a mating program” but does not appear to relate to “estimating distribution or standard deviation of” breeding values or PTAs as required in claim 1 or to the “estimated breeding value” of an individual as described on pg 9. It is wholly unclear how Example 2 correlates to the claims because Example 2 does not mention estimating distribution or SD of breeding values, or PTAs as required in claim 1 or EBVs described on pg 9. If applicants are selecting a “vector of probabilities” that exceed “a certain breeding value threshold for every sire dam combination” described on pg 40 in Example 2, then that breeding value threshold lacks written description.


Conclusion
No claim is allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wiggans (J. Dairy Sci, 2011, Vol. 94, pg 6188-6193) estimated the standard deviation of PTA in cattle using a population of cattle (paragraph bridging col. 1-2 on pg 6189) but does not mention linkage disequilibrium. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632